Case 7:19-cv-00450-JPJ-PMS Document 19 Filed 09/30/20 Page 1 of 2 Pageid#: 364




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

  ALPHONSE GAINER,                                  )
                                                    )
                     Petitioner,                    )      Case No. 7:19CV00450
                                                    )
  v.                                                )              ORDER
                                                    )
  M. BRECKON, WARDEN USP LEE,                       )      By: James P. Jones
                                                    )      United States District Judge
                     Respondent.                    )

       This matter is before me on the magistrate judge’s Report and

 Recommendation (“Report”) recommending that I deny the respondent’s Motion

 for Summary Judgment as to Whis Petition for a Writ of Habeas Corpus

 under 28 U.S.C. § 2241. After review of the record, I will adopt the Report.

       Petitioner Alphonse Gainer, a federal inmate, claims that he lost earned good

 conduct time (“GCT”) without due process in prison disciplinary proceedings.1 On

 December 13, 2013, Gainer was charged in Incident Report (“IR”) No. 2526247,

 with assault (“Claim I”). That same day he was also charged in IR No. 2526280

 with other offenses (“Claim J”). On January 5, 2014, he was charged in IR No.

 2533891 with fighting (“Claim K”). After a hearing, the Disciplinary Hearing



       1
          Gainer’s initial petition raised multiple, similar claims about other disciplinary
 proceedings. The court construed his petition as raising twelve separate due process
 claims, Claims (A) through (L), and severed those claims into eight separate cases. This
 case concerns Claims (I), (J), and (K).
Case 7:19-cv-00450-JPJ-PMS Document 19 Filed 09/30/20 Page 2 of 2 Pageid#: 365




 Officer (“DHO”) found Gainer guilty and sanctioned him with the disallowance of

 GCT. Gainer alleges that the DHO failed to provide him with a written statement of

 the evidence relied on and the reasons for the sanctions imposed (“DHO report”).

          The Report recommends finding that Gainer received copies of the DHO

 reports regarding Claims (I), (J), and (K) in 2019 during the course of this litigation,

 see ECF Nos. 11-11, 11-12, 11-13. Finding material facts in dispute regarding the

 respondent’s defenses, however, the Report recommends denying the Motion for

 Summary Judgment. No party has filed objections to the Report, and I find no clear

 error.

    For the stated reasons, it is ORDERED as follows:

    1. The Report and Recommendation, ECF No. 18, is ADOPTED in full;

    2. The respondent’s Motion for Summary Judgment, ECF No. 10, is DENIED;

          and

    3. Petitioner Gainer is hereby DIRECTED TO SHOW CAUSE within 21 days

          from the entry of this Order why this case should not be dismissed as moot,

          because he now has copies of the DHO Reports related to Claims (I), (J), and

          (K).

                                                 ENTER: September 30, 2020

                                                 /s/ James P. Jones
                                                 United States District Judge



                                           -2-
